DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-23 are pending and claims 21-23 are newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US20200344771A1, hereinafter Kang with priority to KR10-2019-0048607 filed on 2019-04-25 in view of Kung et al. US 20200229198 A1, hereinafter .

Regarding claim 1, Kang teaches a method (Kang: para. [0006-0023]) comprising:
receiving, by a first wireless device from a base station, sidelink configuration parameters (Kang: para. [0246 & 0116-0119] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station) comprising:
at least one first resource configuration parameter for a first resource allocation mode; at least one second resource configuration parameter for a second resource allocation mode (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information); and
at least one parameter for selection of one of the first resource allocation mode or the second resource allocation mode (Kang: para. [0139-0149] logical channel restriction rule may be transmitted to the terminal through an RRC control message or an SIB message transmitted by the base station, wherein the logical channel restriction rule configuration information is illustrated in [Table 2]. Para. [0139 & 0162-0164] The sidelink MAC entity may select an SL logical channel satisfying a logical channel restriction rule for each SL grant.);
selecting at least one of the first resource allocation mode or the second resource allocation mode (Kang: para. [0162-0164 & 0139-0149 & 0236-0237] when the restriction rule is configured as described above, a procedure of allocating a resource to a sidelink logical channel may be performed only on a logical channel satisfying the restriction rule. The terminal may determine which mode of resource will be used to first transmit the packet); and
sending, to at least one second wireless device and based on at least one resource configuration parameter for the selected resource allocation mode, at least one transport block (Kang: para. [0162-0164 & 0139-0149 & 0236-0237] and claim 1 when the restriction rule is configured as described above, a procedure of allocating a resource to a sidelink logical channel may be performed only on a logical channel satisfying the restriction rule. The terminal may determine which mode of resource will be used to first transmit the packet to another UE).
It is noted that Kang does not explicitly disclose: wherein the selecting is based on a comparison of the at least one parameter with a measurement of resources associated with at least one of: the first resource allocation mode, or the second resource allocation mode.
However, Kung from the same or similar fields of endeavor teaches the use of: wherein the selecting is based on a comparison of the at least one parameter with a measurement of resources associated with at least one of: the first resource allocation mode, or the second resource allocation mode (Kung: para. [0351] The base station could transmit a second message to the UE. The second message could contain value(s) indicating a threshold of QoS requirement(s) to associate transmission mode configuration with sidelink logical channel(s). The value(s) could contain a priority level, a reliability level, and/or a packet delay budget. Para. [0352] UE could consider data associated with logical channel(s) of which QoS requirement(s) is higher than (or equal to) the associated threshold(s) to be able to be transmitted via resources scheduled by the base station. para. [0379] the first signaling from the base station could contain at least one threshold value used to determine one resource allocation mode for the data based on comparison between the threshold and a LCG ID of the data; Kung’500: page 49 4th to the last paragraph to page 50 7th paragraph and claim 26). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kung in the method of Kang. One of ordinary skill in the art would be motivated to do so forto enable the UE (i) to receive a first signaling containing mapping between resource allocation mode(s) and attribute(s) of sidelink data of the UE from a base station, and (ii) to perform a sidelink transmission of the sidelink data based on the mapping between the resource allocation mode(s) and the attribute(s) of the sidelink data (Kung: para. [0367]).

Regarding claim 2, Kang and Kung teach the method of claim 1, wherein the at least one resource configuration parameter for the selected resource allocation mode comprises at least one of: the at least one first resource configuration parameter (Kung: para. [0351] The base station could transmit a second message to the UE. The second message could contain value(s) indicating a threshold of QoS requirement(s) to associate transmission mode configuration with sidelink logical channel(s). The value(s) could contain a priority level, a reliability level, and/or a packet delay budget. Para. [0352] UE could consider data associated with logical channel(s) of which QoS requirement(s) is higher than (or equal to) the associated threshold(s) to be able to be transmitted via resources scheduled by the base station. para. [0379] the first signaling from the base station could contain at least one threshold value used to determine one resource allocation mode for the data based on comparison between the threshold and a LCG ID of the data; Kung’500: page 49 4th to the last paragraph to page 50 7th paragraph and claim 26); or the at least one second resource configuration parameter (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information). One of ordinary skill in the art would be motivated to do so forto enable the UE (i) to receive a first signaling containing mapping between resource allocation mode(s) and attribute(s) of sidelink data of the UE from a base station, and (ii) to perform a sidelink transmission of the sidelink data based on the mapping between the resource allocation mode(s) and the attribute(s) of the sidelink data (Kung: para. [0367]).

Regarding claim 3, Kang and Kung teach the method of claim 1, wherein:
(Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0081-0082] Mode 1 Resource Allocation - Scheduled resource allocation may be a method in which a base station allocates RRC-connected terminals resources used for sidelink transmission in a dedicated scheduling manner. The scheduled resource allocation method may be effective for interference management and resource pool management (dynamic allocation and/or semi-persistent transmission) because the base station may manage the resources of the sidelink. When there is data to be transmitted to other terminal(s), an RRC-connected mode terminal may transmit information notifying the base station that there is data to be transmitted to other terminal(s) by using an RRC message or a MAC control element (CE). For example, the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication); and
the second resource allocation mode is a mode 2 operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0083-0091] Mode 2 Resource Allocation - Terminal autonomous resource selection (UE autonomous resource selection) may be a method in which a base station provides a sidelink transmission/reception resource pool for V2X to a terminal through system information or RRC message (e.g., RRC reconfiguration (RRCReconfiguration) message or PC5-RRC message) and the terminal selects a resource pool and a resource according to a given rule).

Regarding claim 4, Kang and Kung teach the method of claim 1, wherein the sidelink configuration parameters indicate at least one of: 
a first resource pool for the first resource allocation mode (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0081-0082 & 0237 & 0248] Mode 1 Resource Allocation - Scheduled resource allocation may be a method in which a base station allocates RRC-connected terminals resources used for sidelink transmission in a dedicated scheduling manner. The scheduled resource allocation method may be effective for interference management and resource pool management (dynamic allocation and/or semi-persistent transmission) because the base station may manage the resources of the sidelink. When there is data to be transmitted to other terminal(s), an RRC-connected mode terminal may transmit information notifying the base station that there is data to be transmitted to other terminal(s) by using an RRC message or a MAC control element (CE). For example, the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication); or
a second resource pool for the second resource allocation mode (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0083-0091 & 0237 & 0248] Mode 2 Resource Allocation - Terminal autonomous resource selection (UE autonomous resource selection) may be a method in which a base station provides a sidelink transmission/reception resource pool for V2X to a terminal through system information or RRC message (e.g., RRC reconfiguration (RRCReconfiguration) message or PC5-RRC message) and the terminal selects a resource pool and a resource according to a given rule).

Regarding claim 5, Kang and Kung teach the method of claim 1, further comprising:
(Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0081-0082 & 0237 & 0248] Mode 1 Resource Allocation - Scheduled resource allocation may be a method in which a base station allocates RRC-connected terminals resources used for sidelink transmission in a dedicated scheduling manner. The scheduled resource allocation method may be effective for interference management and resource pool management (dynamic allocation and/or semi-persistent transmission) because the base station may manage the resources of the sidelink. When there is data to be transmitted to other terminal(s), an RRC-connected mode terminal may transmit information notifying the base station that there is data to be transmitted to other terminal(s) by using an RRC message or a MAC control element (CE). For example, the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication. Para. [0248] In the case of Allocation Mode 1, based on the configuration information for each SL resource pool, the base station may select an SL resource pool corresponding to the configuration of the SL flow or the SL packet and allocate an SL grant to the terminal).

Regarding claim 6, Kang and Kung teach the method of claim 1, wherein the sidelink configuration parameters indicate: configured grant resources associated with the first resource allocation mode, wherein the configured grant resources comprise first radio resources (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0081-0082 & 0237 & 0248] Mode 1 Resource Allocation - Scheduled resource allocation may be a method in which a base station allocates RRC-connected terminals resources used for sidelink transmission in a dedicated scheduling manner. The scheduled resource allocation method may be effective for interference management and resource pool management (dynamic allocation and/or semi-persistent transmission) because the base station may manage the resources of the sidelink. When there is data to be transmitted to other terminal(s), an RRC-connected mode terminal may transmit information notifying the base station that there is data to be transmitted to other terminal(s) by using an RRC message or a MAC control element (CE). For example, the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication. Para. [0248] In the case of Allocation Mode 1, based on the configuration information for each SL resource pool, the base station may select an SL resource pool corresponding to the configuration of the SL flow or the SL packet and allocate an SL grant to the terminal); and
a second resource pool for the second resource allocation mode, wherein the second resource pool comprises second radio resources (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0083-0091 & 0237 & 0248] Mode 2 Resource Allocation - Terminal autonomous resource selection (UE autonomous resource selection) may be a method in which a base station provides a sidelink transmission/reception resource pool for V2X to a terminal through system information or RRC message (e.g., RRC reconfiguration (RRCReconfiguration) message or PC5-RRC message) and the terminal selects a resource pool and a resource according to a given rule. Para. [0248] In the case of Allocation Mode 2, based on the configuration information for each SL resource pool, the terminal may select an SL resource pool corresponding to the configuration of the SL flow or the SL packet and allocate an SL grant thereto).

Regarding claim 15, Kang teaches a method (Kang: para. [0006-0023]) comprising: 
sending, by a first wireless device to a base station, a request for a bearer to communicate with a second wireless device (Kang: para. [0082] When there is data to be transmitted to other terminal(s), an RRC-connected mode terminal may transmit information notifying the base station that there is data to be transmitted to other terminal(s) by using an RRC message or a MAC control element (CE). For example, the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication);
receiving a message comprising at least one condition for selecting at least one of a plurality of resource allocation modes of operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information) for a communication with the second wireless device (Kang: para. [0139-0149] logical channel restriction rule may be transmitted to the terminal through an RRC control message or an SIB message transmitted by the base station, wherein the logical channel restriction rule configuration information is illustrated in [Table 2]. Para. [0139 & 0162-0164] The sidelink MAC entity may select an SL logical channel satisfying a logical channel restriction rule for each SL grant.);
selecting (Kang: para. [0162-0164 & 0139-0149 & 0236-0237] when the restriction rule is configured as described above, a procedure of allocating a resource to a sidelink logical channel may be performed only on a logical channel satisfying the restriction rule. The terminal may determine which mode of resource will be used to first transmit the packet) at least one resource allocation mode,
of the plurality of resource allocation modes of operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information); and 
sending, to the second wireless device and based on the selected at least resource allocation mode, at least one transport block (Kang: para. [0162-0164 & 0139-0149 & 0236-0237] and claim 1 when the restriction rule is configured as described above, a procedure of allocating a resource to a sidelink logical channel may be performed only on a logical channel satisfying the restriction rule. The terminal may determine which mode of resource will be used to first transmit the packet to another UE).
It is noted that Kang does not explicitly disclose: selecting- based on the at least one condition, at least one resource allocation mode, of the plurality of resource allocation , based on a comparison of the at least one condition with a measurement of resources associated with one of the plurality of resource allocation modes of operation.
However, Kung from the same or similar fields of endeavor teaches the use of: selecting at least one resource allocation mode, of the plurality of resource allocation modes of operation, based on a comparison of the at least one condition with a measurement of resources associated with one of the plurality of resource allocation modes of operation;
(Kung: para. [0351] The base station could transmit a second message to the UE. The second message could contain value(s) indicating a threshold of QoS requirement(s) to associate transmission mode configuration with sidelink logical channel(s). The value(s) could contain a priority level, a reliability level, and/or a packet delay budget. Para. [0352] UE could consider data associated with logical channel(s) of which QoS requirement(s) is higher than (or equal to) the associated threshold(s) to be able to be transmitted via resources scheduled by the base station. para. [0379] the first signaling from the base station could contain at least one threshold value used to determine one resource allocation mode for the data based on comparison between the threshold and a LCG ID of the data; Kung’500: page 49 4th to the last paragraph to page 50 7th paragraph and claim 26). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kung in the method of Kang. One of ordinary skill in the art would be motivated to do so forto enable the UE (i) to receive a first signaling containing mapping between resource allocation mode(s) and attribute(s) of sidelink data of the UE from a base station, and (ii) to perform a (Kung: para. [0367]).

Regarding claim 16, Kang and Kung teach the method of claim 15, further comprising receiving configuration parameters comprising: at least one first resource configuration parameter associated with a first resource allocation mode of the plurality of resource allocation modes of operation; and at least one second resource configuration parameter associated with a second resource allocation mode of the plurality of resource allocation modes of operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information).

Regarding claim 17, Kang and Kung teach the method of claim 15, further comprising receiving configuration parameters indicating at least one of: a first resource pool for a first resource allocation mode of the plurality of resource allocation modes of operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0081-0082 & 0237 & 0248] Mode 1 Resource Allocation - Scheduled resource allocation may be a method in which a base station allocates RRC-connected terminals resources used for sidelink transmission in a dedicated scheduling manner. The scheduled resource allocation method may be effective for interference management and resource pool management (dynamic allocation and/or semi-persistent transmission) because the base station may manage the resources of the sidelink. When there is data to be transmitted to other terminal(s), an RRC-connected mode terminal may transmit information notifying the base station that there is data to be transmitted to other terminal(s) by using an RRC message or a MAC control element (CE). For example, the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication); or a second resource pool for a second resource allocation mode of the plurality of resource allocation modes of operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0083-0091 & 0237 & 0248] Mode 2 Resource Allocation - Terminal autonomous resource selection (UE autonomous resource selection) may be a method in which a base station provides a sidelink transmission/reception resource pool for V2X to a terminal through system information or RRC message (e.g., RRC reconfiguration (RRCReconfiguration) message or PC5-RRC message) and the terminal selects a resource pool and a resource according to a given rule).

Regarding claim 18, Kang and Kung teach the method of claim 15, further comprising: sending, to the base station and based on the selecting the at least one resource allocation mode, a request for sidelink radio resources, wherein the request for sidelink radio resources comprises at least one of: a buffer status report; or a scheduling request; and receiving, by the first wireless device from the base station, a resource grant indicating the sidelink radio resources (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0081-0082 & 0237 & 0248] Mode 1 Resource Allocation - Scheduled resource allocation may be a method in which a base station allocates RRC-connected terminals resources used for sidelink transmission in a dedicated scheduling manner. The scheduled resource allocation method may be effective for interference management and resource pool management (dynamic allocation and/or semi-persistent transmission) because the base station may manage the resources of the sidelink. When there is data to be transmitted to other terminal(s), an RRC-connected mode terminal may transmit information notifying the base station that there is data to be transmitted to other terminal(s) by using an RRC message or a MAC control element (CE). For example, the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication. Para. [0248] In the case of Allocation Mode 1, based on the configuration information for each SL resource pool, the base station may select an SL resource pool corresponding to the configuration of the SL flow or the SL packet and allocate an SL grant to the terminal).

Regarding claim 19, Kang and Kung teach the method of claim 15, wherein the at least one condition indicates at least one of: a first channel busy ratio (CBR) threshold of a first resource pool for a first resource allocation mode of the plurality of resource allocation modes of operation; or a second CBR threshold of a second resource pool for a second resource allocation mode of the plurality of resource allocation modes of operation (Kang: para. [0257] and Table 6 The terminal may acquire the criteria information of [Table 6] in the SIB signaling and/or dedicated RRC signaling transmitted by the base station - CBR threshold per pool (mode 1 pool  and mode 2 pool) - (UE measures CBR of pool and decides whether the pool is available for its TX resource or not, or UE measures CBR of pool and decides whether the pool is available for its TX resource based on CBR threshold of SL flow or CBR threshold of SL packet).
s 7, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Kung as applied to claims 1 and 15 above, and further in view of Shin et al. US 20210022139 A1, hereinafter Shin with priority under 35 U.S.C. 119(a) of a Korean patent application number 10-2019-0108448, filed on Sep. 2, 2019. 

Regarding claim 7, Kang and Kung teach the method of claim 1, wherein the at least one parameter indicates at least one of:
a first channel busy ratio (CBR) threshold of a first resource pool for the first resource allocation mode; a second CBR threshold of a second resource pool for the second resource allocation mode (Kang: para. [0257] and Table 6 The terminal may acquire the criteria information of [Table 6] in the SIB signaling and/or dedicated RRC signaling transmitted by the base station - CBR threshold per pool (mode 1 pool  and mode 2 pool) - (UE measures CBR of pool and decides whether the pool is available for its TX resource or not, or UE measures CBR of pool and decides whether the pool is available for its TX resource based on CBR threshold of SL flow or CBR threshold of SL packet); or 
a quality-of-service (QoS) requirement associated with at least one of the first resource allocation mode or the second resource allocation mode (Kang: para. [0259] The SL resource pool selection condition may be set to select a transmission resource from a corresponding SL resource pool where the PQI (PC5 QoS Information or PC5 QoS Indicator) value of SL flow or SL packet is greater than the PQI threshold value of the corresponding SL resource pool).

However, Shin from the same or similar fields of endeavor teaches the use of: a first channel occupancy ratio (CR) threshold of the first resource pool for the first resource allocation mode; a second CR threshold of the second resource pool for the second resource allocation mode (Shin: para. [0135] in mode 2, the terminal may perform congestion control by measuring a channel occupancy ratio (CR) together with CBR measurement. In this case, the priority of the packet may be reflected. When the transmitting terminal transmits the packet, a value for indicating the priority of the corresponding packet may be transmitted to the receiving terminal via SCI. CR is an index indicating how much the terminal has occupied the channel, and a CR limit for the terminal to occupy the channel may be determined according to the CBR value). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Shin in the method of Kang and Kung. One of ordinary skill in the art would be motivated to do so for provide an apparatus and a method for controlling congestion when vehicle-to-everything (V2X) communication is provided in a wireless communication system (Shin: para. [0011]).

Regarding claim 20, Kang and Kung teach the method of claim 15, wherein the at least one condition indicates at least one of: and that Kang and Kung do not explicitly disclose:

a second CR threshold of a second resource pool for a second resource allocation mode of the plurality of resource allocation modes of operation.
However, Shin from the same or similar fields of endeavor teaches the use of: a first channel occupancy ratio (CR) threshold of a first resource pool for a first resource allocation mode of the plurality of resource allocation modes of operation; or
a second CR threshold of a second resource pool for a second resource allocation mode of the plurality of resource allocation modes of operation (Shin: para. [0135] in mode 2, the terminal may perform congestion control by measuring a channel occupancy ratio (CR) together with CBR measurement. In this case, the priority of the packet may be reflected. When the transmitting terminal transmits the packet, a value for indicating the priority of the corresponding packet may be transmitted to the receiving terminal via SCI. CR is an index indicating how much the terminal has occupied the channel, and a CR limit for the terminal to occupy the channel may be determined according to the CBR value). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Shin in the method of Kang and Kung. One of ordinary skill in the art would be motivated to do so for provide an apparatus and a method for controlling congestion when vehicle-to-everything (V2X) communication is provided in a wireless communication system (Shin: para. [0011]).

Regarding claim 21, Kang and Kung teach the method of claim 1, wherein the measurement of resources associated with at least one of the first resource allocation mode or the second resource allocation mode (Kung: para. [0351] The base station could transmit a second message to the UE. The second message could contain value(s) indicating a threshold of QoS requirement(s) to associate transmission mode configuration with sidelink logical channel(s). The value(s) could contain a priority level, a reliability level, and/or a packet delay budget. Para. [0352] UE could consider data associated with logical channel(s) of which QoS requirement(s) is higher than (or equal to) the associated threshold(s) to be able to be transmitted via resources scheduled by the base station.
para. [0379] the first signaling from the base station could contain at least one threshold value used to determine one resource allocation mode for the data based on comparison between the threshold and a LCG ID of the data; Kung’500: page 49 4th to the last paragraph to page 50 7th paragraph and claim 26) comprises at least one of: 7Application No. 17/061,765Docket No.: 007412.05134\US Reply to Office Action of October 5, 2021 
a measurement of a first channel busy ratio (CBR) of a first resource pool for the first resource allocation mode; a measurement of a second CBR of a second resource pool for the second resource allocation mode (Kang: para. [0257] and Table 6 The terminal may acquire the criteria information of [Table 6] in the SIB signaling and/or dedicated RRC signaling transmitted by the base station - CBR threshold per pool (mode 1 pool  and mode 2 pool) - (UE measures CBR of pool and decides whether the pool is available for its TX resource or not, or UE measures CBR of pool and decides whether the pool is available for its TX resource based on CBR threshold of SL flow or CBR threshold of SL packet) or (Kung: para. [0240] having a priority whose associated threshCBR-FreqReselection is no lower than the CBR of the carrier when the carrier is (re-)selected); or
 a measurement of a quality-of-service (QoS) associated with at least one of the first resource allocation mode or the second resource allocation mode (Kang: para. [0259] The SL resource pool selection condition may be set to select a transmission resource from a corresponding SL resource pool where the PQI (PC5 QoS Information or PC5 QoS Indicator) value of SL flow or SL packet is greater than the PQI threshold value of the corresponding SL resource pool) or (Kung: para. [0351] The base station could transmit a second message to the UE. The second message could contain value(s) indicating a threshold of QoS requirement(s) to associate transmission mode configuration with sidelink logical channel(s). The value(s) could contain a priority level, a reliability level, and/or a packet delay budget. Para. [0352] UE could consider data associated with logical channel(s) of which QoS requirement(s) is higher than (or equal to) the associated threshold(s) to be able to be transmitted via resources scheduled by the base station. para. [0379] the first signaling from the base station could contain at least one threshold value used to determine one resource allocation mode for the data based on comparison between the threshold and a LCG ID of the data; Kung’500: page 49 4th to the last paragraph to page 50 7th paragraph and claim 26). 
Kang and Kung do not explicitly disclose: a measurement of a first channel occupancy ratio (CR) of the first resource pool for the first resource allocation mode; a 
However, Shin from the same or similar fields of endeavor teaches the use of: a measurement of a first channel occupancy ratio (CR) of the first resource pool for the first resource allocation mode; a measurement of a second CR of the second resource pool for the second resource allocation mode (Shin: para. [0135] in mode 2, the terminal may perform congestion control by measuring a channel occupancy ratio (CR) together with CBR measurement. In this case, the priority of the packet may be reflected. When the transmitting terminal transmits the packet, a value for indicating the priority of the corresponding packet may be transmitted to the receiving terminal via SCI. CR is an index indicating how much the terminal has occupied the channel, and a CR limit for the terminal to occupy the channel may be determined according to the CBR value). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Shin in the method of Kang and Kung. One of ordinary skill in the art would be motivated to do so for provide an apparatus and a method for controlling congestion when vehicle-to-everything (V2X) communication is provided in a wireless communication system (Shin: para. [0011]).

Regarding claim 23, Kang, Kung and Shin disclose all the limitations as discussed in the rejection of claim 21, and therefore method claim 23 is rejected using the same rationales.


Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US20200344771A1, hereinafter Kang with priority to KR10-2019-0048607 filed on 2019-04-25, in view of Kung et al. US 20200229198 A1, hereinafter Kung claims the benefit of U.S. Provisional Patent Application Ser. No. 62/791,500 filed on Jan. 11, 2019, hereinafter Kung’500, and further in view of Zheng et al. US 20210250802 A1, hereinafter Zheng with priority to CN201811297562.1A filed on 2018-11-01.
Regarding claim 8, Kang teaches a method (Kang: para. [0006-0023]) comprising:
receiving, by a base station from a wireless device, a request for sidelink configuration parameters (Kang: para. [0082] the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication);
determining, based on the wireless device, sidelink configuration parameters for at least two modes of operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. para. [0139-0149] logical channel restriction rule may be transmitted to the terminal through an RRC control message or an SIB message transmitted by the base station, wherein the logical channel restriction rule configuration information is illustrated in [Table 2]. Para. [0139 & 0162-0164] The sidelink MAC entity may select an SL logical channel satisfying a logical channel restriction rule for each SL grant); and
sending the sidelink configuration parameters, wherein the sidelink configuration parameters (Kang: para. [0246 & 0116-0119] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station) comprise:
at least one first resource configuration parameter for a first resource allocation mode of the at least two modes of operation; at least one second resource configuration parameter for a second resource allocation mode of the at least two modes of operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information); and
at least one parameter for a selection of at least one of the first resource allocation mode or the second resource allocation mode (Kang: para. [0139-0149] logical channel restriction rule may be transmitted to the terminal through an RRC control message or an SIB message transmitted by the base station, wherein the logical channel restriction rule configuration information is illustrated in [Table 2]. Para. [0139 & 0162-0164] The sidelink MAC entity may select an SL logical channel satisfying a logical channel restriction rule for each SL grant.).
It is noted that Kang does not explicitly disclose: wherein the selection is based on a comparison of the at least one parameter with a measurement of resources associated with at least one of: the first resource allocation mode, or the second resource allocation mode.
However, Kung from the same or similar fields of endeavor teaches the use of: wherein the selection is based on a comparison of the at least one parameter with a measurement of resources associated with at least one of: the first resource allocation mode, or the second resource allocation mode (Kung: para. [0351] The base station could transmit a second message to the UE. The second message could contain value(s) indicating a threshold of QoS requirement(s) to associate transmission mode configuration with sidelink logical channel(s). The value(s) could contain a priority level, a reliability level, and/or a packet delay budget. Para. [0352] UE could consider data associated with logical channel(s) of which QoS requirement(s) is higher than (or equal to) the associated threshold(s) to be able to be transmitted via resources scheduled by the base station. para. [0379] the first signaling from the base station could contain at least one threshold value used to determine one resource allocation mode for the data based on comparison between the threshold and a LCG ID of the data; Kung’500: page 49 4th to the last paragraph to page 50 7th paragraph and claim 26). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kung in the method of Kang. 
(Kung: para. [0367]).
It is noted that Kang does not explicitly disclose: wherein the request comprises a capability of the wireless device; determining, based on the capability of the wireless device, sidelink configuration parameters for at least two modes of operation.
However, Zheng from the same or similar fields of endeavor teaches the use of: wherein the request comprises a capability of the wireless device (Zheng: para. [0102-0107] reporting, to the network side device, sidelink capability information supported by the first terminal); 
determining, based on the capability of the wireless device, sidelink configuration parameters for at least two modes of operation (Zheng: para. [0102-0107] After the first terminal reports the sidelink capability information supported by the first terminal to the network side device, the network side device configures the access control parameter for the first terminal based on the sidelink capability information supported by the first terminal, and sends, to the first terminal, the access control parameter configured for the first terminal, the access control parameter configured for the first terminal. The first terminal may perform connection management of sidelink unicast or groupcast based on the received access control parameter, to resolve a congestion problem of a network or a terminal). Thus, it would have been obvious to one of ordinary skill in the art before the  (Zheng: para. [0102-0107]).

Regarding claims 9-12, Kang, Kung and Zheng disclose all the limitations as discussed in the rejection of claims 3-7, and therefore method claims 9-12 are rejected using the same rationales.

Claims 13-14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Kung and Zheng as applied to claim 8 above, and further in view of Shin et al. US 20210022139 A1, hereinafter Shin with priority under 35 U.S.C. 119(a) of a Korean patent application number 10-2019-0108448, filed on Sep. 2, 2019.
Regarding claim 13, Kang, Kung and Zheng teach the method of claim 8, wherein the at least one parameter indicates at least one of:
a first channel busy ratio (CBR) threshold of a first resource pool for the first resource allocation mode; a second CBR threshold of a second resource pool for the second resource allocation mode (Kang: para. [0257] and Table 6 The terminal may acquire the criteria information of [Table 6] in the SIB signaling and/or dedicated RRC signaling transmitted by the base station - CBR threshold per pool (mode 1 pool  and mode 2 pool) - (UE measures CBR of pool and decides whether the pool is available for its TX resource or not, or UE measures CBR of pool and decides whether the pool is available for its TX resource based on CBR threshold of SL flow or CBR threshold of SL packet); or 
a quality-of-service (QoS) requirement associated with at least one of the first resource allocation mode or the second resource allocation mode(Kang: para. [0259] The SL resource pool selection condition may be set to select a transmission resource from a corresponding SL resource pool where the PQI (PC5 QoS Information or PC5 QoS Indicator) value of SL flow or SL packet is greater than the PQI threshold value of the corresponding SL resource pool).
It is noted that Kang, Kung and Zheng do not explicitly disclose: a first channel occupancy ratio (CR) threshold of the first resource pool for the first resource allocation mode; a second CR threshold of the second resource pool for the second resource allocation mode.
However, Shin from the same or similar fields of endeavor teaches the use of: a first channel occupancy ratio (CR) threshold of the first resource pool for the first resource allocation mode; a second CR threshold of the second resource pool for the second resource allocation mode (Shin: para. [0135] in mode 2, the terminal may perform congestion control by measuring a channel occupancy ratio (CR) together with CBR measurement. In this case, the priority of the packet may be reflected. When the transmitting terminal transmits the packet, a value for indicating the priority of the corresponding packet may be transmitted to the receiving terminal via SCI. CR is an index indicating how much the terminal has occupied the channel, and a CR limit for the terminal to occupy the channel may be determined according to the CBR value). Thus, it would have been obvious to one of ordinary skill in the art (Shin: para. [0011]). 

Regarding claim 14, Kang, Kung and Zheng teach the method of claim 8, It is noted that Kang, Kung and Zheng do not explicitly disclose: further comprising sending, to the first wireless device, a message to activate or deactivate at least one of: the first resource allocation mode, or the second resource allocation mode.
However, Shin from the same or similar fields of endeavor teaches the use of: sending, to the first wireless device, a message to activate or deactivate at least one of: the first resource allocation mode, or the second resource allocation mode (Shin: para. [0078-0080] the base station 403 may activate and/or deactivate the resource configured by the configuration grant via DCI. Therefore, in the case of mode 1, the base station 403 may transmit the DCI via the PDCCH, thereby indicating the transmitting terminal 401 to finally schedule for sidelink communication with the receiving terminal 402).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Shin in the method of Kang, Kung and Zheng. One of ordinary skill in the art would be motivated to do so for provide an apparatus and a method for controlling congestion when vehicle-to-everything (V2X) communication is provided in a wireless communication system (Shin: para. [0011]). 
Regarding claim 22, Kang, Kung and Zheng teach the method of claim 1, wherein the measurement of resources associated with at least one of the first resource allocation mode or the second resource allocation mode (Kung: para. [0351] The base station could transmit a second message to the UE. The second message could contain value(s) indicating a threshold of QoS requirement(s) to associate transmission mode configuration with sidelink logical channel(s). The value(s) could contain a priority level, a reliability level, and/or a packet delay budget. Para. [0352] UE could consider data associated with logical channel(s) of which QoS requirement(s) is higher than (or equal to) the associated threshold(s) to be able to be transmitted via resources scheduled by the base station.
para. [0379] the first signaling from the base station could contain at least one threshold value used to determine one resource allocation mode for the data based on comparison between the threshold and a LCG ID of the data; Kung’500: page 49 4th to the last paragraph to page 50 7th paragraph and claim 26) comprises at least one of: 7Application No. 17/061,765Docket No.: 007412.05134\US Reply to Office Action of October 5, 2021 
a measurement of a first channel busy ratio (CBR) of a first resource pool for the first resource allocation mode; a measurement of a second CBR of a second resource pool for the second resource allocation mode (Kang: para. [0257] and Table 6 The terminal may acquire the criteria information of [Table 6] in the SIB signaling and/or dedicated RRC signaling transmitted by the base station - CBR threshold per pool (mode 1 pool  and mode 2 pool) - (UE measures CBR of pool and decides whether the pool is available for its TX resource or not, or UE measures CBR of pool and decides whether the pool is available for its TX resource based on CBR threshold of SL flow or CBR threshold of SL packet) or (Kung: para. [0240] having a priority whose associated threshCBR-FreqReselection is no lower than the CBR of the carrier when the carrier is (re-)selected); or
 a measurement of a quality-of-service (QoS) associated with at least one of the first resource allocation mode or the second resource allocation mode (Kang: para. [0259] The SL resource pool selection condition may be set to select a transmission resource from a corresponding SL resource pool where the PQI (PC5 QoS Information or PC5 QoS Indicator) value of SL flow or SL packet is greater than the PQI threshold value of the corresponding SL resource pool) or (Kung: para. [0351] The base station could transmit a second message to the UE. The second message could contain value(s) indicating a threshold of QoS requirement(s) to associate transmission mode configuration with sidelink logical channel(s). The value(s) could contain a priority level, a reliability level, and/or a packet delay budget. Para. [0352] UE could consider data associated with logical channel(s) of which QoS requirement(s) is higher than (or equal to) the associated threshold(s) to be able to be transmitted via resources scheduled by the base station. para. [0379] the first signaling from the base station could contain at least one threshold value used to determine one resource allocation mode for the data based on comparison between the threshold and a LCG ID of the data; Kung’500: page 49 4th to the last paragraph to page 50 7th paragraph and claim 26). 
Kang, Kung and Zheng do not explicitly disclose: a measurement of a first channel occupancy ratio (CR) of the first resource pool for the first resource allocation mode; a 
However, Shin from the same or similar fields of endeavor teaches the use of: a measurement of a first channel occupancy ratio (CR) of the first resource pool for the first resource allocation mode; a measurement of a second CR of the second resource pool for the second resource allocation mode (Shin: para. [0135] in mode 2, the terminal may perform congestion control by measuring a channel occupancy ratio (CR) together with CBR measurement. In this case, the priority of the packet may be reflected. When the transmitting terminal transmits the packet, a value for indicating the priority of the corresponding packet may be transmitted to the receiving terminal via SCI. CR is an index indicating how much the terminal has occupied the channel, and a CR limit for the terminal to occupy the channel may be determined according to the CBR value). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Shin in the method of Kang, Kung and Zheng. One of ordinary skill in the art would be motivated to do so for provide an apparatus and a method for controlling congestion when vehicle-to-everything (V2X) communication is provided in a wireless communication system (Shin: para. [0011]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/05/2022, with respect to Claim Objection have been fully considered and are persuasive.  The Claim Objection of claim 2 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 01/05/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUTCHUNG CHU/Primary Examiner, Art Unit 2468